UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 LORENZANA,

                                          Plaintiff,
                           -against-                                      18 Civ. 1708 (FED)

 YEREIM OF SPRING VALLEY, INC., ET AL.,                                     TRIAL ORDER

                                          Defendants.


           Jury selection in this action will be held on March 30, 2020, at 9:30 a.m. in Courtroom
420.

       Trial shall proceed immediately following the completion of Jury selection. Unless
otherwise specified by the Court, trial shall continue from day to day from 9:30 a.m. until 5:00
p.m.



      Proposed voir dire and witness lists must be filed by March 10, 2020, Any motions m
limme must be filed by March 10, 2020, with responses due by March 17, 2020.

        Proposed jury instructions and a proposed verdict form must be filed by March 10,2020.
Each party must submit a complete jury instruction for each claim or defense the party
wishes to present to the jury, and each proposed Jury instruction shall indicate the authority
for the requested instruction and, if* a pattern instruction is used, whether the proposed
instruction has been adapted or modified.

           The aforementioned papers shal! be filed with the Clerk of the Court. Counsel shall
simultaneously provide courtesy copies to Chambers.

        Counsel shall pre-mark all exhibits. Counsel shall provide the Court with courtesy
copies of all exhibits, as well as any deposition transcripts to be used at trial, prior to the start
oftrini.

       Counsel shall appear for a final pretriai conference on March 24, 2020, at 10:00 a.m.

Dated: February 14,2020
       White Plains, New York




                                                       i€. DAVISON
                                                 United States Magistrate Judge
